DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. (US 2019/0322209 A1, herein referred to as: Sugiyama).
Regarding claim 1, Sugiyama discloses (Figs. 16-21) a lamp (210) for a vehicle comprising: a light source unit (41-44 and 61-64) for generating light (as shown in Figs. 19 and 21); a shield unit (271-274m) for selectively transmitting at least some of the light generated from the light source unit (as shown in Figs. 19 and 21); and a lens unit (220) for focusing the light that is transmitted through the shield unit on a road surface (as shown in Figs. 2, 19, and 21, and as described in paragraph [0129]).
Regarding claim 2, Sugiyama discloses (Figs. 16-21) the light source unit (41-44 and 61-64) comprises, a light source (41-44) for generating the light (as shown in Figs. 19 and 21); and an optical unit (61-64) for allowing the light generated from the light source to be irradiated with straightness in one direction (as shown in Figs. 19 and 21, i.e. with straightness in one direction toward 220 along an optical axis of respective elements 61-64 and corresponding 21, 22, and 223).
Regarding claim 3, Sugiyama discloses (Figs. 16-21) a main transmission light (a main transmission light emitted from light sources of respective groups 41-44, e.g. 43a-43b) among the light that is transmitted through the shield unit (as shown in Figs. 19 and 21) forms a plurality of road surface patterns (as shown in Figs. 2, 19, and 21, and as described in paragraph [0129]), and wherein an auxiliary transmission light (an auxiliary transmission light of light emitted from at least one other of the light sources in respective groups 41-44, e.g. 43c) among the light that is transmitted through the shield unit (as shown in Figs. 19 and 21) is irradiated to one or more selected road surface pattern among the plurality of road surface patterns (as shown in Figs. 2, 19, and 21, and as described in paragraph [0129]) to increase brightness of the selected road surface pattern (light emitted from a given other light source, e.g. 43c, of a given group, e.g. 43a-43c, increases the brightness of the total emission of said group e.g. 43).
Regarding claim 4, Sugiyama discloses (Figs. 16-21) a main transmission unit (271-273) having a plurality of main transmission apertures (271m, 272m, 273m, and 274m) for transmitting the light of the light source unit to form the main transmission light (as shown in Figs. 19 and 21); and an auxiliary transmission unit (the respective openings shown in Fig. 17 position ahead of 271-273, having respective apertures form therein corresponding to 271-273) having at least one auxiliary transmission aperture (the respective openings shown in Fig. 17 position ahead of 271-273, having respective apertures form therein corresponding to 271-273) for transmitting the light of the light source unit to form the auxiliary transmission light (as shown in Figs. 19 and 21, auxiliary transmission light will travel through the respective openings shown in Fig. 17 position ahead of 271-274m, having respective apertures form therein corresponding to 271-274m, to form the auxiliary transmission light).
Regarding claim 6, Sugiyama discloses (Figs. 16-21) the auxiliary transmission light (e.g. auxiliary transmission light from 43c) is irradiated to a road surface pattern that the main transmission light forms (e.g. with main transmission light from 43a-43b) with a lower brightness among the plurality of road surface patterns (the brightness from 43c is lower than that of 43a-43b combined).
Regarding claim 11, Sugiyama discloses (Figs. 16-21) an arrangement direction of the light source unit, the shield unit, and the lens unit is inclined with respect to the road surface (as shown in Figs. 2, 11A, 19, and 21, and as described in paragraph [0129]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama.
Regarding claim 5, Sugiyama teaches or suggests (Figs. 16-21) the plurality of main transmission apertures (271m-273m) are arranged at different heights with respect to the road surface (as shown in Fig. 18B), and wherein shape and size of each of the plurality of main transmission apertures are determined to allow the plurality of road surface patterns to have substantially same shape (as shown in Figs. 2, 18B, 19, and 21).
Although Sugiyama would appear to suggest that said road surface patterns have substantially the same size (as shown in Fig. 2), no such teaching is explicitly recited in the Sugiyama reference.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Sugiyama and formed the main transmission apertures such that the plurality of road surface patterns have substantially the same size, in order to improve the appearance of the device (i.e. by producing road surface patters with a uniform appearance).
Regarding claim 12, Sugiyama teaches or suggests (Figs. 16-21) a size of a first main transmission aperture (272m, in a vertical direction) disposed above a second main transmission aperture (273m, in a vertical direction, for which 272m is disposed above in a direction from right to left in Fig. 18B, or for which 272m is disposed above in the cascaded arrangement shown in Fig. 18B) is greater than a size of the second main transmission aperture (as shown in Fig. 18B).
Regarding claim 13, Sugiyama teaches or suggests (Figs. 16-21) a first road surface pattern projected (32) through the first main transmission aperture (272m) is projected closer to the vehicle lamp than a second road surface pattern (33) projected through the second main transmission aperture (273m, as shown in Figs. 2, 11A, 19, and 21, and as described in paragraph [0129]).
Regarding claim 14, Sugiyama teaches or suggests (Figs. 16-21) the auxiliary transmission light (said auxiliary transmission light emitted from a light source of said respective groups 41-44, e.g. 43c) is projected through the auxiliary transmission aperture (through the respective openings shown in Fig. 17 position ahead of 271-273, having respective apertures form therein corresponding to 271-273) onto the second road surface pattern (as shown in Figs. 19 and 21, auxiliary transmission light will travel through a respective openings shown in Fig. 17 position ahead of 271-273, having respective apertures form therein corresponding to 271-273, to form the auxiliary transmission light on the second road surface pattern).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama, in view of Angelini et al. (US 2016/0370529 A1, herein referred to as: Angelini).
Regarding claims 7-10, Sugiyama does not explicitly teach or suggest that the lens unit includes a convex lens and a concave lens stacked together, and wherein the convex lens and the concave lens have different refractive indices (as recited in claim 7); wherein the light that transmits through the shield unit transmits through the convex lens after transmitting through the concave lens (as recited in claim 8); wherein the concave lens has a refractive index greater than a refractive index of the convex lens (as recited in claim 9); wherein the convex lens includes poly methyl methacrylate (PMMA), and the concave lens includes poly carbonate (PC) (as recited in claim 10).
Angelini teaches or suggests (Fig. 1) the lens (112) unit includes a convex lens (112b) and a concave lens (112a) stacked together (as shown in Fig. 1), and wherein the convex lens (112b) and the concave lens (112a) have different refractive indices (as described in paragraph [0059]); wherein the light that transmits through an optical unit (100) transmits through the convex lens (112b) after transmitting through the concave lens (as shown in Fig. 11A); wherein the concave lens (112a) has a refractive index greater than a refractive index of the convex lens (as described in paragraph [0059]); wherein the convex lens includes poly methyl methacrylate (PMMA; as described in paragraph [0059]), and the concave lens includes poly carbonate (PC; as described in paragraph [0059]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Sugiyama and incorporated the teachings of the lens unit includes a convex lens and a concave lens stacked together, and wherein the convex lens and the concave lens have different refractive indices (as recited in claim 7); wherein the light that transmits through the shield unit transmits through the convex lens after transmitting through the concave lens (as recited in claim 8); wherein the concave lens has a refractive index greater than a refractive index of the convex lens (as recited in claim 9); wherein the convex lens includes poly methyl methacrylate (PMMA), and the concave lens includes poly carbonate (PC) (as recited in claim 10), such as taught or suggested by Angelini, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the performance of the device (i.e. by reducing chromatic aberration induced by the lens).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see US 2005/0117364 A1, to Rennick et al. and CN 109945124 A, to Mochitsuki et al., pertinent to the main and auxiliary transmission apertures forming a single pattern on the road surface. Additionally, please see attached form PTO-892 for pertinent prior art not relied upon for rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Examiner, Art Unit 2875